Title: From George Washington to Colonel Goose Van Schaick, 20 February 1780
From: Washington, George
To: Van Schaick, Goose


          
            Sir
            Head Qrs Morris Town Feby 20. 1780
          
          I request that You will transmit his Excellency, Governor Clinton as soon as possible, an Exact Return of the Non Commissd Officers & privates in Your Regiment; designating in a particular manner the number inlisted for the War—and the different terms of service of the residue digested in Monthly Columns. You will nevertheless forward me a similar Return. I am sir with great esteem & regard yr Most Obt st.
        